Citation Nr: 1646817	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The case was previously remanded for additional development in April 2015 and is now once again before the Board.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his April 2014 Board hearing, the Veteran testified that he began to have hearing problems following a septorhinoplasty in service.  He also asserted that his hearing loss is more likely the result of in-service acoustic trauma from helicopter engines than from post-service noise exposure.  The Board's April 2015 Remand instructed the examiner to provide an opinion as to whether "the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma and/or the septorhinoplasty that he underwent in service" (emphasis added).  Additionally, the Board instructed the examiner that "the absence of hearing loss during service is not necessarily fatal to the claim of service connection and that a complete rationale must be provided for any opinion rendered."  Despite these instructions, the January 2016 examiner failed to address the Veteran's assertion that his hearing loss began following the septorhinoplasty he had in service.  The examiner also failed to offer any explanation regarding the role in-service noise exposure may have played in the Veteran's current hearing loss other than to remark that the Veteran's STRs "indicate normal hearing at entrance and separation."  However, as explained in the Board's prior remand instructions, the absence of hearing loss in service is not by itself fatal to the claim.  See 38 C.F.R. § 3.303(d) (2016) (noting that service connection "may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service").  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the entire record to the January 2016 VA examiner for review and preparation of an addendum opinion.  If the January 2016 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another audiologist to review the record and provide the opinions sought.  

Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following questions:  

(a.) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to acoustic trauma in service?

(b.) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to the septorhinoplasty that he underwent in service?  

In answering the above question, the examiner should take into consideration the Veteran's assertion that he began to have hearing difficulty following his in-service septorhinoplasty.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

The examiner is also specifically instructed that the absence of hearing loss during service is not necessarily fatal to the claim of service connection.

2. Then, and after undertaking any additional development deemed necessary, readjudicate the claim. If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




